331 S.E.2d 756 (1985)
In the Matter of Larry Anthony JOHNSON.
No. 8527DC314.
Court of Appeals of North Carolina.
July 16, 1985.
Atty. Gen. Lacy H. Thornburg by Associate Atty. Gen. Debra K. Gilchrist, Fayetteville, for the State.
Stephen C. Brown, Gastonia, for respondent.
ARNOLD, Judge.
By his sole assignment of error, respondent contends that the trial court erred in that it failed to affirmatively state that the allegation of the juvenile petition had been proved beyond a reasonable doubt. He argues that the trial judge's failure to state the standard of proof used in making the determination of delinquency constitutes reversible error. We agree.
*757 G.S. 7A-637 states in relevant part that, "If the judge finds that the allegations in the petition have been proved as provided in G.S. 7A-635 [beyond a reasonable doubt], he shall so state." The failure of the trial judge to follow the clear mandate of the statute is error. In re Wade, 67 N.C.App. 708, 313 S.E.2d 862 (1984).
The decision of the trial court is
Reversed and remanded.
HEDRICK, C.J., and PARKER, J., concur.